Title: Thomas Jefferson to Simeon DeWitt, 24 January 1819
From: Jefferson, Thomas
To: DeWitt, Simeon


          
            Sir
            Monticello
Jan. 24. 19.
          
          Your favor of the 13th is duly recieved with the pamphlet it covered on an agricultural college, for which I pray you to accept my thanks. I have always thought that a professorship of Agriculture should make a part in of the establishment in all our Universities, thro’ which it’s principles, and in some degree it’s processes, might be taught, and our students retire to their homes from College, with a competent knolege of it’s theory and an enlightened taste for it’s practice. this is the more necessary in our country, where so great a proportion of the students are of the Agricultural character. whether it would be better to detach this branch from the other sciences, and to make of it a separate institution, I am not prepared to say. the proposition is new and would require consideration. but whatever opinion I might form on further consideration, I should be far from the presumption of having meaning that it should be offered to the public for their guidance. neither propriety nor inclination would permit me to obtrude myself as the director of public opinion. age, on the contrary, and the state of rest which it so much desires, urge a retirement from notice, and a resignation to the existing generation of the direction of their own concerns, which I do with more pleasure than I ever had in it’s participation. you will then, Sir, I am assured, excuse my declining that portion of your request which would propose to add the slender effect of my opinion, if I had one, to the weighty considerations presented in your own pamphlet, and will be so good as to accept at the same time the assurance of my high respect and esteem.
          Th: Jefferson
        